Citation Nr: 1630608	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-04 950A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for L4-L5 and L5-S1 disc herniation and degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected blackouts.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected blackouts.  

3.  Entitlement to an initial compensable disability rating for blackouts.  

4.  Entitlement to an initial disability rating in excess of 10 percent for bursitis of the left hip.  

5.  Entitlement to a disability rating in excess of 10 percent for DJD of the left knee.  

6.  Entitlement to a disability rating in excess of 10 percent for DJD of the right knee.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009, October 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1982 to March 1986.

2.  On July 1, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


